Citation Nr: 9925769	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for chronic residuals of a left knee injury.

2.  Entitlement to an increased (compensable) disability 
rating for chronic residuals of a left tibia fracture.

3.  Entitlement to an increased (compensable) disability 
rating for chronic lumbar syndrome.

4.  Entitlement to an increased (compensable) disability 
rating for a right ear hearing impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran retired from military service in January 1995, 
after more than 21 years of active duty service.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) which, in pertinent part, granted 
service connection and assigned noncompensable disability 
ratings for chronic residuals of a left knee injury, chronic 
residuals of a left tibia fracture, chronic lumbar syndrome 
and right ear hearing impairment.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in November 1996.  His substantive appeal was received 
in January 1997.  The veteran failed to report for his 
scheduled April 1997 personal hearing before the local 
Hearing Officer at the Montgomery VARO.

In April 1998, the Board remanded this case to the RO for 
additional evidentiary development.  Following compliance, 
the RO confirmed and continued the denial of the benefits 
sought by supplemental statement of the case issued in March 
1999.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  VA examination conducted in conjunction with the 
veteran's original claim for service connection for the left 
knee in 1995 revealed no clinical evidence of any functional 
disability, to include pain, redness, heat, swelling or 
tenderness to palpation.

3.  The veteran's chronic lumbar syndrome is manifested by no 
more than slight limitation of motion with a long-standing 
history of musculoskeletal low back pain.  There is no 
clinical evidence of radiculopathic or myelopathic features.

4.  The veteran's right ear hearing impairment, as shown by 
VA examination in 1995, was manifested by an average pure 
tone threshold at 1,000, 2,000, 3,000 and 4,000 hertz of 25 
decibels.  Speech discrimination was 96 percent in the right 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
chronic residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5257, 5260, 5261 (1998).

2.  The criteria for a 10 percent disability rating for 
chronic lumbar syndrome have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 3.321, Part 4, including §§ 
4.1, 4.2, 4.7, 4.7, 4.10, 4.40, 4.45, Diagnostic Codes 5292, 
5295 (1998).

3.  The criteria for a compensable disability rating for 
right ear hearing impairment have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.383, 4.85, 4.87, 
Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  As used in some 
contexts, particularly those dealing with the RO or "agency 
of original jurisdiction," the term "increase" refers to a 
higher rating than previously assigned.  As generally used in 
the appellate context, and particularly in this decision, the 
term "increased" rating or evaluation refers to an increase 
above the rating assigned by the RO.  The Board has continued 
the issue as entitlement to an increased evaluation.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the conditions addressed have not significantly 
changed and uniform ratings are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

An additional examination was scheduled.  However, the 
veteran failed to report.  As a result, the claim must be 
adjudicated on the current record.  38 C.F.R. § 3.655 (1998).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1998); see also DeLuca v. Brown, 8 Vet. App. 
202, at 204-206, 208 (1995).  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently held that 
there is a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as 
"staged" ratings."  See Fenderson at 126 (citing 38 C.F.R. 
§§ 3.400, 3.500).  The issue presently before the Board 
involves an initial rating.  Generally, for claims seeking 
entitlement to disability compensation, the effective date of 
a disability rating is day following separation from active 
service or date entitlement arose if claim is received within 
1-year after separation from service, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (1998).

Background

A review of the record included the veteran's service medical 
records, which show that he had a normal clinical evaluation 
on enlistment examination in March 1973.  

He was thereafter deemed to be qualified for entry on 
physical inspections in April and July 1973.  A March 1975 
hospital summary shows that the veteran was admitted for 
treatment of a fracture of the left tibia.  A July 1975 
treatment record shows that the veteran was seen with 
complaints of left knee pain following physical training.  He 
was apparently just one-month status post cast removal for a 
tibial fracture at that time.  The diagnosis was ligamentous 
strain.  A January 1986 treatment record shows that the 
veteran was seen with complaints of pain in the lateral 
aspect of the left knee and right foot swelling and soreness 
on the superior aspect.  He was placed on a 4-day profile.  
On follow-up examination, the veteran was deemed to be 
asymptomatic and he returned to full duty.  A June 1987 
Radiologic Consultation Request/Report shows that x-rays of 
the veteran's left ankle were taken after he suffered an 
inversion injury.  There was no definite evidence of 
fracture, but there was soft tissue swelling over the lateral 
malleolus.  On follow-up examination in July 1987, 
examination of the left ankle revealed no deformity, edema or 
discoloration.  There was mild tenderness to palpation over 
the lateral malleolus.  The veteran had full range of motion 
without pain.  His ankle was noted to be stable.

The physician's summary portion of the veteran's November 
1994 Report of Medical for retirement examination purposes 
reveals, in pertinent part, that he had a history of 
intermittent numbness in the left lateral knee area since 
1986.  He also complained of pain in the Achilles tendon 
region of the ankles with exercise.  The veteran also 
manifested bilateral hearing loss due to chronic noise 
exposure, and had a history of laceration to the posterior of 
the right ear.  He also had a left tibia fracture in 1975, 
which was treated with a cast.  He complained of pain in the 
dorsal right foot with walking, in addition to the Achilles 
pain.  The veteran also complained of low back pain since a 
jeep accident in 1983; there was no radiation, but it is 
worse with lifting.  The accompanying Report of Medical 
Examination noted an essentially normal clinical evaluation, 
save decreased bilateral dorsiflexion of the feet, an 
appendectomy scar, mild hypercholesterolemia, muscular low 
back pain.  The veteran was also noted to have a history of 
nephrolithiasis.  On podiatric consultation examination, the 
veteran complained of right foot pain.  X-rays of the right 
foot revealed no evidence of fracture or destructive process.  
Nonetheless, he was placed on a 14-day profile, and ordered 
not to run.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
25
50
LEFT
40
25
5
25
30

Speech audiometry testing was not performed at the time.

In late-November 1994, the veteran was treated for mechanical 
low back pain after lifting some heavy objects out of a 
truck.  It was noted that he had a history of several 
previous, resolved injuries to the low back.  He retired from 
military service on January 31, 1995.

In conjunction with his original claims for service 
connection, the veteran was afforded VA examination in March 
1995.  General medical examination of the veteran revealed 
diagnoses of duodenitis, osteoarthritis of the elbows and 
ankles, a history of prostatitis in 1985, a history of kidney 
stone in 1994 and 1995, sinusitis and hemorrhoids.  On 
special orthopedic evaluation, the veteran was noted to walk 
with an unremarkable gait.  Examination of his back revealed 
that he was able to stand erect.  No spasm or tenderness was 
noted.  Range of motion of the lumbar spine was 80 degrees of 
flexion and 30 degrees of extension.  The left knee had 0 to 
140 degrees range of motion without redness, heat or 
swelling.  There was no tenderness to palpation noted.  
Examination of the left tibia revealed no evidence of 
redness, heat, swelling or deformity.  However, the veteran 
did have tenderness to palpation over the distal tibia region 
on the left.  Both ankles had 10 degrees of dorsiflexion and 
40 degrees of plantar flexion.  No swelling was noted of 
either ankle.  The veteran also had tenderness to palpation 
over the lateral aspect of the right ankle.  There was no 
tenderness to the right foot at that time.  The veteran was 
able to heel and toe walk, and was able to squat and rise 
again.  Reflexes and sensation were intact in the lower 
extremities.  X-rays of the lumbar spine, left tibia and 
right ankle were all noted to be normal.  The orthopedic 
diagnoses were intermittently symptomatic lumbar syndrome 
with a history of injury, residuals of a left tibia fracture 
and residuals of multiple right ankle sprains.  On special 
ear, nose and throat (ENT) examination, the veteran gave a 
history of loud in-service noise exposure.  He noted that he 
was in jet areas, power tools and motor maintenance area.  He 
had noticed a right-sided hearing loss ever since an 
explosion went off on the right side of his head in 1982.  
This also caused some external trauma to his pinna, 
inferiorly.  The veteran stated that this was slightly 
worsening.  He had rare intermittent tinnitus that was noted 
to be nonpulsitile.  He had no dizziness or vertigo.  He had 
no other trauma or surgery to his temporal bones or ears.  
Physical examination revealed that both external auditory 
canals and auricles were clear.  His tympanic membranes were 
clear and translucent.  There was no evidence of middle ear 
or mastoid disease.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
50
LEFT
15
15
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

The ENT examination report reveals a diagnostic impression of 
noise induced hearing loss at 4000 Hertz in the right ear 
from an acoustic trauma in 1982, with an explosion on the 
right side of his head while in service.

The Board remanded this case to the RO for additional 
evidentiary development in April 1998.

In October 1998, the RO received copies of treatment records 
developed at the Fox Army Medical Clinic between August 1995 
and June 1998.  A December 1995 clinical record shows that 
the veteran was seen with complaints of low back pain after 
helping move equipment earlier that day.  On examination, he 
was noted to pain on palpation of the lumbar spine, as well 
as a palpable spasm.  Straight leg raise was achieved to 60 
degrees with discomfort.  The abdomen was soft without 
organomegaly.

A November 1998 computer-generated printout notes that 
although the veteran was notified of his appointment for VA 
audio, joints and spine examinations, he failed to report.  
The RO informed the veteran of the continued denial of his 
claims for increased ratings SSOC issued in March 1999.



Analyses

Since the veteran appealed an original disability rating 
assignment, however, the Board must also consider whether he 
is entitled to a "staged" rating; that is to say, the Board 
must consider whether or not the veteran was entitled to 
increased disability ratings at the time of the RO's original 
assignment of his disability ratings or at any other time up 
to the present, even if only for a limited time period.  See 
Fenderson v. West, supra.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

I.  Ratings of Residuals of Left Knee Injury

According to the applicable criteria, slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent disability.  A 20 percent 
disability evaluation requires moderate impairment.  A 30 
percent disability evaluation requires severe impairment.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1998).

Limitation of motion of either knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation for extension 
limited to 5 degrees, and for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (1998).

The words "slight," "moderate," "severe" and "marked" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (1998).  
Terminology such as "slight," "moderate," "severe" and 
"marked" used by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1998).

After a contemporaneous review of the evidence considered at 
the time of the RO's 1995 decision, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable ratings for his left knee disorders.  While 
the veteran is competent to assert that a higher rating is 
warranted, the medical reports are substantially more 
probative as to whether the criteria for a higher rating have 
been met.  Here, the service medical records and the VA 
examination report combine to form a preponderance of 
evidence against the claim.  On the November 1994 retirement 
examination, the veteran's lower extremities were reported by 
a physician to be normal.  The report of the March 1995 VA 
examination shows that the left knee had 0 to 140 degrees 
range of motion without redness, heat, swelling or other 
objective symptomatology.  The examination findings show 
there is no impairment of knee function.  38 C.F.R. §§ 4.40, 
4.45 (1998).  The veteran failed to report for an examination 
which might have disclosed additional findings, so the claim 
must be evaluated on these findings.  38 C.F.R. § 3.655 
(1998).  These reports provide a preponderance of the 
evidence which shows that the veteran's left knee does not 
approximate any applicable criteria for a compensable rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  



II.  Initial Rating of Chronic Lumbar Syndrome

The RO has rated the veteran's chronic lumbar syndrome as 
analogous to lumbosacral strain under Diagnostic Code 5295.  
This rating code provides for a 10 percent evaluation for 
lumbosacral strain where there is characteristic pain on 
motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1998).

In addition, the Board observes that slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (1998).

In this case, the medical evidence of record reflects a 
diagnosis of intermittently symptomatic lumbar syndrome with 
clinical findings on VA examination in March 1995 showing no 
spasm or tenderness, but range of motion of the lumbar spine 
limited to 80 degrees of flexion and 30 degrees of extension.  
It is observed that in the absence of objective evidence of 
characteristic pain on motion, a compensable disability 
rating is not allowable under Diagnostic Code 5295.  As such, 
the Board has given consideration to evaluating this 
disability under different Diagnostic Codes.  The Board notes 
that the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The slight 
limitation of motion of the lumbar spine demonstrated on VA 
examination in March 1995 approximates a 10 percent rating 
under Diagnostic Code 5292.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1998).  Increased symptoms were noted 
in December 1995, after a post service injury.  Subsequent 
clinical notes to 1998 do not show continuing symptoms and 
the veteran failed to report for another examination.  See 
38 C.F.R. § 3.655 (1998).  There is no evidence of continuing 
symptoms which have more than slight limitation of motion and 
functional impairment.  38 C.F.R. §§ 4.40, 4.45 (1998).  
Consequently, the symptoms noted in December 1995 must be 
considered transitory.  The VA examination of 1995 provides 
the most probative information as to the basic level of the 
service-connected back disability, and it shows a disability 
which is no more than slight.  The preponderance of evidence 
does not approximate the moderate limitation of motion 
required for a higher rating.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1998).  

III.  Rating of Right Ear Hearing Impairment

The RO also assigned a non-compensable disability evaluation 
for unilateral defective hearing (right ear) under the 
provisions of Diagnostic Code 6100, Impairment of Auditory 
Acuity, of the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998).  After a careful review of the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for right ear hearing impairment.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic loss of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for unilateral service- 
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Part 4, Diagnostic 
Code 6100 to 6110 (1998).  For purposes of evaluation, a 
nonservice connected ear will be treated as service-connected 
only when there is total deafness in that nonservice-
connected ear.  Otherwise, the nonservice-connected ear shall 
be considered normal (Level I) for purposes of computing the 
service-connected disability rating.  See 38 C.F.R. § 
3.383(a)(3) (1998); VAOPGCPREC 32-97 (September 3, 1997).

In the veteran's case, the audiometric findings of the March 
1995 VA examination reflect Level I hearing in the veteran's 
service-connected right ear and Level I hearing in the left 
ear (as discussed above).  Under the provisions of the rating 
schedule, a noncompensable rating has been appropriately 
assigned.

The veteran's contention that his overall hearing acuity has 
decreased is certainly credible.  An appellant is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, his allegations alone do not serve to 
establish entitlement to a higher disability evaluation for 
defective hearing since the disability ratings for defective 
hearing are derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The regulatory criteria 
contained in the rating schedule are quite specific.  
Applying the criteria of 38 C.F.R. § 4.85 (1998), and using 
Tables VI and VII, a noncompensable evaluation is warranted.

IV.  Extra-schedular Consideration for Ratings

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (1998).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular ratings assigned for the 
veteran's disabilities are not inadequate.  As fully detailed 
above, the schedular criteria provide sufficient bases to 
award increased compensation for his service-connected 
disabilities in this case and it does not appear that the 
veteran manifests "exceptional or unusual" disabilities.


ORDER

Higher, compensable disability ratings for chronic residuals 
of left knee injury and right ear hearing loss disability are 
denied.

Entitlement to a 10 percent disability rating for chronic 
lumbar syndrome is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

On the March 1995 VA examination, there was tenderness to 
palpation of the distal tibia.  The veteran reported patchy 
left lower extremity numbness.  This raises the possibility 
that there may be some sensory neurologic deficit associated 
with the service-connected tibia fracture residuals.  

The issue of entitlement to an increased (compensable) 
disability rating for chronic residuals of a left tibia 
fracture is REMANDED to the RO for the following:  

1.  The veteran should be scheduled for a 
neurologic examination.  The claims 
folder, including a copy of this Remand, 
should be made available for review by 
the examiner.  All indicated tests and 
studies should be done.  The examiner 
should express an opinion as to whether 
there are neurologic deficits associated 
with the service-connected tibial 
fracture residuals.  If there are 
neurologic deficits, the doctor should 
identify the nerves involved and all 
symptomatology.  

2.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


